Citation Nr: 0624339	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, post-
operative intracranial aneurysm. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from November 1967 to 
December 1968.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

The veteran contends that his PTSD stems from service in the 
Navy aboard the U.S.S. St. Paul, which was involved in 
multiple operations, including Operation Thunderbolt and 
Operation Sea Dragon, in the waters near the Demilitarized 
Zone in 1968.  He also reported stress during participation 
in the TET Offensive in 1968, when the ship was in or near Da 
Nang harbor.  He stated that the ship was under hostile fire, 
that one of his duties was to be on watch for enemy gunfire, 
and that the operations included destruction of WABLOCS 
(buoyant crafts).  He also reported that he participated in 
the retrieval of bodies or saw dead bodies, apparently 
associated with deaths during these operations, in or around 
August 1968.  As to his hypertension claim, he contends that 
the extent of his PTSD aggravated his physical condition such 
that hypertension resulted, and that hypertension in turn 
caused intracranial aneurysm and necessitated 2001 surgery 
for ruptured aneurysm.  See Board hearing transcript; 
February 2002 PTSD stressor statement.       

First, as the record does not reflect active, personal 
engagement in combat against the enemy as demonstrated by 
indisputable evidence of combat action (that is, official 
service records showing award of combat-specific citations 
like the Combat Infantryman Badge), the veteran's claimed 
PTSD stressor must be corroborated.    The veteran bears the 
burden to advance sufficient details about an alleged PTSD 
stressor to enable meaningful corroboration efforts 
consistent with the duty to assist.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(f), 3.159(c)(2)(i) 
(2005).  VA is not required to accept as valid a PTSD 
diagnosis based on an uncorroborated stressor.  The law 
provides: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). 

The record, to date, does not provide information (such as 
dates of incidents purportedly to be the basis for the 
claimed stressor; names of people involved, in particular, 
names of casualties or wounded) that would be conducive to 
meaningful corroboration efforts.  It is demonstrated, 
however, that the veteran did serve aboard the U.S.S. St. 
Paul.  See veteran's Form DD 214 and Navy Unit Commendation 
issued to those who served aboard the U.S.S. St. Paul.  The 
latter indicates that the ship was involved in many missions 
to destroy enemy coastal defense sites, supply routes, troop 
concentrations, and fortified positions.  As the case must be 
placed on remand status, as further explained below, the 
veteran has another opportunity to provide more specific 
stressor information.  If he does so, then VA must assist the 
veteran in corroborating the claimed stressors consistent 
with governing law and regulations.  Such assistance would 
include inquiry to the U.S. Army and Joint Services Records 
Research Center (JSRRC) to corroborate the claimed 
stressor(s).

Second, the veteran reported that he began receiving Social 
Security Administration (SSA) disability compensation 
benefits in 1990, based in part on his psychiatric 
impairment, to include PTSD and depression.  On remand, the 
SSA administrative law judge's decision and medical evidence 
or exhibits supporting the SSA disability compensation 
benefits application should be obtained.

Third, Board adjudication of the claim must be deferred 
because, after the issuance of the most recent Supplemental 
Statement of the Case (SSOC) in October 2004, the veteran 
submitted medical evidence not previously of record (dated in 
2006) and pertinent to the appeal.  The veteran explicitly 
said in two statements, dated in May 2006, that he desires 
initial RO review of the new evidence.  Without a clear and 
explicit waiver of his right to initial RO consideration of 
such new evidence, the Board is compelled to defer appellate 
adjudication.  

Based on the foregoing, the following actions are directed on 
remand:

1.  As the case must be placed on remand 
status, inform the veteran that he has 
another opportunity to provide specific 
information about his claimed stressors to 
enable reasonable corroboration efforts.  If 
he does so, contact the JSRRC and/or other 
appropriate entities to corroborate the 
claimed stressor incidents.  Document 
inquiries made to, and responses from, JSRRC 
or alternate sources of corroborating 
information.  Associate with the claims 
folder evidence obtained from JSRRC or 
alternate sources.  If any such entity 
reports that it has no corroborating 
information, document negative responses.     

2.  Obtain the veteran's SSA disability 
compensation records, including the 
administrative law judge decision and 
evidence or exhibits associated with the 
benefits application.   

3.  If a stressor is verified, schedule the 
veteran for an examination to determine if 
he meets the diagnostic criteria for PTSD 
based upon the verified stressor.  If an 
examination is scheduled, the veteran's 
claims folder should be available to the 
examiner, and the examiner should 
specifically explain the basis for the 
opinion concerning whether the veteran meets 
the diagnostic criteria for PTSD based upon 
the verified stressor.  
  
4.  Thereafter, readjudicate the claim.  If 
the benefit sought remains denied, then 
issue a revised SSOC which encompasses all 
pertinent information and evidence added to 
the record after issuance of the October 
2004 SSOC.  Afford the veteran and his 
representative an opportunity to respond 
thereto.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


